Exhibit 10.2

WAIVER AND THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS WAIVER AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Waiver and Amendment”) is entered into as of November 29, 2006, among UNIVERSAL
AMERICAN FINANCIAL CORP., a New York corporation (the “Borrower”), the Banks
party to the Credit Agreement (hereinafter defined) and BANK OF AMERICA, N.A.,
as the Administrative Agent for the Banks.

The Borrower, the Banks and the Administrative Agent are party to the Amended
and Restated Credit Agreement dated as of May 28, 2004, as amended by the First
Amendment to Amended and Restated Credit Agreement dated as of June 2, 2005 and
the Waiver and Second Amendment to Amended and Restated Credit Agreement dated
as of December 30, 2005 (the “Credit Agreement”).  The Borrower has requested
that the Credit Agreement be amended and waived to permit the following:

A.            The Asset Sale of 100% of the capital stock of UAFC (Canada) Inc.
pursuant to and upon the terms and conditions of that certain Share Purchase
Agreement dated August 31, 2006, among the Borrower, Pennsylvania Life Insurance
Company, La Capitale Assureur de L’Administration Publique Inc. and GMF
Assurances S.A. (the “PennCorp Canada Sale”), and notwithstanding the provisions
of Section 3.03(i)(c) of the Credit Agreement, the retention by the Borrower of
all of the Net Available Proceeds of such Asset Sale;

B.            The Asset Sale of 100% of the capital stock of Peninsular Life
Insurance Company pursuant to and upon the terms and conditions of that certain
Stock Purchase Agreement dated September 8, 2006, among Universal Managed Care,
Inc., Peninsular Life Insurance Company, American Pioneer Life Insurance Company
and American Exchange Life Insurance Company (the “Peninsular Sale”), and
notwithstanding the provisions of Section 3.03(i)(c) of the Credit Agreement,
the retention by the Borrower of all of the Net Available Proceeds of such Asset
Sale;

C.            The acquisition of 100% of the capital stock of Harmony Health,
Inc. pursuant to and upon the terms and conditions of that certain Stock
Purchase Agreement dated November 13, 2006, among Heritage Health Systems, Inc.,
Harmony Health, Inc., GlobalHealth, Inc., The Oklahoma City Clinic, a
Professional Corporation, and certain other selling shareholders (the “Harmony
Health Acquisition”);

D.            The dissolution and termination of the existence of HHS-HPN
Network, Inc. and HPN Network Venture, LP and the distribution of the assets of
such Persons to their respective shareholders, members or partners (the
“Dissolution”);

E.             An increase in the amount of the Capital Expenditures permitted
by Section 7.05 of the Credit Agreement; and

F.             An increase in the amount of Revolving Loans that may be incurred
under the Credit Agreement or of other indebtedness that may be incurred
pursuant to Section 7.04 of the Credit Agreement.

Accordingly, for valuable and acknowledged consideration, the Borrower, the
Banks and the Administrative Agent agree and acknowledge as follows:

1.             Defined Terms.  Unless otherwise stated in this Waiver and
Amendment, terms defined in the Credit Agreement have the same meanings when
used in this Waiver and Amendment.

2.             Waivers.  The Banks hereby consent to the following and agree
that the following shall not constitute a Default or Event of Default under the
Credit Agreement:

 


--------------------------------------------------------------------------------




 

(a)           The PennCorp Canada Sale and the retention by the Borrower of 100%
of the Net Available Proceeds of the PennCorp Canada Sale, and the Banks agree
that such Net Available Proceeds shall not count against the amount described in
the first proviso to Section 3.03(i)(c) of the Credit Agreement.  The Banks
further agree that, effective immediately prior to  the closing of the PennCorp
Canada Sale, the shares of capital stock of UAFC (Canada) Inc. held in pledge by
the Administrative Agent for the benefit of the Banks pursuant to the Credit
Agreement and the other Credit Documents, including the Pledge Agreement and the
Security Agreement, shall be released and discharged, any and all obligations of
UAFC (Canada) Inc. or any of its Subsidiaries under the Credit Agreement and the
other Credit Documents, including the Pledge Agreement and the Security
Agreement, shall be released and discharged, and the appropriate Form UCC-3
financing statement changes shall be filed in each necessary jurisdiction;

(b)           The Peninsular Sale and the retention by the Borrower of 100% of
the Net Available Proceeds of the Peninsular Sale, and the Banks agree that such
Net Available Proceeds shall not count against the amount described in the first
proviso to Section 3.03(i)(c) of the Credit Agreement;

(c)           The Harmony Health Acquisition, and the Banks agree that the
consideration paid for the Harmony Health Acquisition shall not count against
the amounts described in Sections 7.02(i)(iv) and 7.02(i)(v) of the Credit
Agreement; provided that the Borrower complies with Section 7.16 of the Credit
Agreement within 60 days after the date of this Waiver and Amendment; and

(d)           The Dissolution, and the Banks agree that, effective immediately
prior to the completion of the Dissolution, the shares of capital stock of
HHS-HPN Network, Inc. and the partnership interests of HPN Network Venture, LP
held in pledge by the Administrative Agent for the benefit of the Banks pursuant
to the Credit Agreement and the other Credit Documents, including the Pledge
Agreement and the Security Agreement, shall be released and discharged, any and
all obligations of HHS-HPN Network, Inc. and HPN Network Venture, LP under the
Credit Agreement and the other Credit Documents, including the Pledge Agreement
and the Security Agreement, shall be released and discharged, and the
appropriate Form UCC-3 financing statement changes shall be filed in each
necessary jurisdiction.

3.             Amendments.  The Credit Agreement is amended as follows:

(a)           A new Section 2.03, reading in its entirety as follows, is added
to the Credit Agreement:

“2.03       Increase in Total Revolving Loan Commitment.

(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify such of the
Banks as  the Borrower may direct), the Borrower may from time to time request
an increase in the Total Revolving Loan Commitment by an amount (for all such
requests) not exceeding $50,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $20,000,000, and (ii) the Borrower may
make a maximum of three such requests.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Bank directed to be notified by the Borrower is
requested to respond (which, unless waived by such Banks, shall in no event be
less than five Business Days from the date of delivery of such notice to such
Banks).

 

2


--------------------------------------------------------------------------------




 

(b)           Bank Elections to Increase.  Each Bank so notified shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Loan Commitment and, if so, by what amount.  Any Bank not
responding within such time period shall be deemed to have declined to increase
its Revolving Loan Commitment.

(c)           Additional Banks.  To achieve the full amount of a requested
increase and subject to the approval of the Administrative Agent and the L/C
Issuer (which approvals shall not be unreasonably withheld), the Borrower may
also invite additional Eligible Assignees to become Banks pursuant to a joinder
agreement to this Agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(d)           Effective Date and Allocations.  If the Total Revolving Loan
Commitment is increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrower and the Banks of the final allocation
of such increase and the Increase Effective Date.

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower and each Subsidiary Guarantor dated as of the
Increase Effective Date, signed by a Responsible Officer of the Borrower and
each Subsidiary Guarantor, (i) certifying and attaching the resolutions adopted
by the Borrower and each Subsidiary Guarantor approving or consenting to such
increase, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Section 5 and the other Credit Documents are true and correct on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date and (B) no
Default exists.  The Borrower shall prepay any Revolving Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 1.12) to the extent necessary to keep the outstanding Revolving Loans
held by the Banks ratable in accordance with any revised pro rata shares arising
from any nonratable increase in the Revolving Loan Commitments under this
Section.

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 11.04 to the contrary.”

(b)           Section 7.04(k) of the Credit Agreement is amended to read in its
entirety as follows:

“(k)         Other Indebtedness, including revolving Indebtedness, having terms
and conditions reasonably satisfactory to the Administrative Agent in an
aggregate outstanding principal amount not to exceed $57,500,000 at any time;
provided that, before and after giving effect to the incurrence of such other
Indebtedness, the Borrower is in compliance with Sections 7.10 and 7.13 and no
other Event of Default exists.”

 

3


--------------------------------------------------------------------------------




 

(c)           Section 7.05(a) of the Credit Agreement is amended to read in its
entirety as follows:

“(a)         The Borrower will not incur, and will not permit any of its
Subsidiaries to incur, Capital Expenditures in an amount that exceeds, for the
Borrower and its Subsidiaries on a consolidated basis, (i) $15,000,000 during
any fiscal year, or (ii) $60,000,000 after the Effective Date.”

4.             Conditions Precedent to Effectiveness of Waiver and Amendment. 
This Waiver and Amendment shall not be effective until the Administrative Agent
receives: (a) counterparts of this Waiver and Amendment executed by the
Borrower, the Subsidiary Guarantors, the requisite Banks and the Administrative
Agent; (b) payment of all reasonable expenses, including reasonable legal fees
and expenses of counsel to the Administrative Agent, incurred by the
Administrative Agent in connection with this Waiver and Amendment, to the extent
invoiced to the Borrower on or prior to the date hereof; and (c) such other
agreements, documents, instruments and items as the Administrative Agent may
reasonably request, including, without limitation, documents evidencing the due
authorization of the execution, delivery and performance by the Borrower and
each of the Subsidiary Guarantors of this Waiver and Amendment, the incumbency
of the officer of the Borrower and each of the Subsidiary Guarantors executing
this Waiver and Amendment, and any other matters relevant thereto.

5.             Representations.  The Borrower represents and warrants to the
Administrative Agent and the Banks as follows:  (a) the execution, delivery and
performance by the Borrower and the Subsidiary Guarantors of this Waiver and
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary corporate action; (b) all representations and warranties made
or deemed made by the Borrower in the Credit Documents are true and correct as
of the date hereof, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and accurate on and as of such earlier
date) and except for changes in factual circumstances not prohibited by the
Credit Agreement; and (c) except as waived hereby, no Default or Event of
Default has occurred and is continuing as of the date hereof.

6.             Effect of Waiver and Amendment.  This Waiver and Amendment is a
Credit Document.  The waivers set forth in this Waiver and Amendment are limited
to the matters expressly set forth herein and do not constitute the waiver of
any other matter now or hereafter requiring the consent or waiver of the Banks
or the Administrative Agent under the Credit Documents.  Except as expressly
modified and amended by this Waiver and Amendment, all of the terms, provisions
and conditions of the Credit Documents, and the Liens created thereby, shall
remain unchanged and in full force and effect and are hereby ratified and
confirmed.  If any part of this Waiver and Amendment is for any reason found to
be unenforceable, all other portions of it shall nevertheless remain
enforceable.  The Credit Documents and any and all other documents heretofore,
now or hereafter executed and delivered pursuant to the terms of the Credit
Agreement are hereby amended so that any reference to the Credit Agreement shall
mean a reference to the Credit Agreement as waived and amended hereby.

7.             Expenses.  The Borrower shall pay all reasonable fees and
expenses paid or incurred by the Administrative Agent incident to this Waiver
and Amendment, including, without limitation, the reasonable fees and expenses
of the Administrative Agent’s counsel in connection with the negotiation,
preparation, delivery and execution of this Waiver and Amendment and any related
documents.

8.             Governing Law.  This Waiver and Amendment shall be governed by
and construed in accordance with and be governed by the laws of the State of New
York, without regard to conflict of laws principles.

 

4


--------------------------------------------------------------------------------




 

9.             Counterparts.  This Waiver and Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same instrument.

10.           ENTIRETY.  THIS WAIVER AND AMENDMENT, THE CREDIT AGREEMENT, AND
THE OTHER CREDIT DOCUMENTS EMBODY THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND
SUPERCEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE
SUBJECT MATTER HEREOF.  THESE CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

11.           Parties.  This Waiver and Amendment binds and inures to the
benefit of the Borrower, the Subsidiary Guarantors, the Administrative Agent,
the Banks and their respective permitted successors and assigns.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOW.]

5


--------------------------------------------------------------------------------


Signature Page to that certain Waiver and Third Amendment to Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Universal American Financial Corp., as the Borrower, Bank of America, N.A., as
the Administrative Agent, and the Banks party thereto.

UNIVERSAL AMERICAN FINANCIAL
CORP., as the Borrower

 

 

 

 

By:

/s/ Robert Waegelein

 

 

Robert Waegelein, Executive Vice

 

 

President and Chief Financial Officer

 

 

 

 

BANK OF AMERICA, N.A., as a Bank

 

 

 

 

By:

/s/ Joseph L. Corah

 

 

Joseph L. Corah, Senior Vice President

 

 

 

 

ACKNOWLEDGED:

 

BANK OF AMERICA, N.A., as the

 

Administrative Agent

 

 

 

 

By:

/s/ Aamir Saleem

 

 

Aamir Saleem, Vice President

 

 

 

 

DENALI CAPITAL CLO III LTD, as a Bank

 

 

 

 

By:

/s/ John P. Thacker

 

 

John P. Thacker, Chief Credit Officer

 

 

 

 

DENALI CAPITAL CLO IV LTD, as a Bank

 

 

 

 

By:

/s/ John P. Thacker

 

 

John P. Thacker, Chief Credit Officer

 

 

 

 

ING CAPITAL LLC, as a Bank

 

 

 

 

By:

/s/ Mark R. Newsome

 

 

Mark R. Newsome, Director

 

 

 

 

LASALLE BANK, N.A., as a Bank

 

 

 

 

By:

/s/ Andrew C. Haak

 

 

Andrew C. Haak, Senior Vice President

 

 

 

 

RAYMOND JAMES BANK, FSB, as a Bank

 

 

 

 

By:

/s/ Joseph A. Ciccolini

 

 

Joseph A. Ciccolini, Vice President, Senior

 

 

Corporate Banker

 

 

 

 

SUNTRUST BANK, as a Bank

 

 

 

 

By:

/s/ Stephen L. Leister

 

 

Stephen L. Leister, First Vice President

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Bank

 

 

 

 

By:

/s/ Ziad W. Amra

 

 

Ziad W. Amra, Assistant Vice President

 

 


--------------------------------------------------------------------------------




 

To induce the Administrative Agent and the Banks to enter into this Waiver and
Amendment, the undersigned consent and agree (a) to its execution and delivery
and terms and conditions thereof, (b) that this document in no way releases,
diminishes, impairs, reduces, or otherwise adversely affects any Liens,
Subsidiary Guaranties, assurances, or other obligations or undertakings of any
of the undersigned under any Credit Documents, and (c) that this Waiver and
Amendment binds each of the undersigned and its successors and permitted assigns
and inures to the benefit of the Administrative Agent, the Banks, and their
respective successors and permitted assigns.

WORLDNET SERVICES CORP., as a Guarantor



 

 

 

By:

/s/ Robert Waegelein

 

 

Robert Waegelein, Chief Financial Officer

 

 

 

 

UNIVERSAL AMERICAN FINANCIAL SERVICES, INC., as a Guarantor

 

 

 

By:

/s/ Robert Waegelein

 

 

Robert Waegelein, President

 

 

 

 

QUINCY COVERAGE CORPORATION, as a Guarantor

 

 

 

 

By:

/s/ Robert Waegelein

 

 

Robert Waegelein, President

 

 

 

 

HERITAGE HEALTH SYSTEMS, INC., as a Guarantor

 

 

 

By:

/s/ Steven C. Holman

 

 

Steven C. Holman, Assistant Secretary

 

 

 

 

HERITAGE HEALTH SYSTEMS OF TEXAS, INC., as a Guarantor

 

 

 

By:

/s/ Penny Louviere

 

 

Penny Louviere, Vice President

 

 

 

 

HHS TEXAS MANAGEMENT, INC., as a Guarantor

 

 

 

 

By:

/s/ Steven C. Holman

 

 

Steven C. Holman, Secretary

 

 

 

 

CHCS SERVICES INC., as a Guarantor

 

 

 

 

By:

/s/ Robert Waegelein

 

 

Robert Waegelein, Executive Vice President

 

 

 

 

CHCS INC., as a Guarantor

 

 

 

 

By:

/s/ Robert Waegelein

 

 

Robert Waegelein, Executive Vice President

 

 

 

 

PSO MANAGEMENT OF TEXAS, LLC, as a Guarantor

 

 

 

 

By:

/s/ Steven C. Holman

 

 

Steven C. Holman, Vice President

 

 

 

 

HHS-HPN NETWORK, INC., as a Guarantor

 

 

 

By:

/s/ Steven C. Holman

 

 

Steven C. Holman, Secretary

 

 

 

 

HHS TEXAS MANAGEMENT, L.P., as a Guarantor

 

 

 

By:

HHS Texas Management, Inc., its general partner

 

 

 

 

By:

/s/ Steven C. Holman

 

 

Steven C. Holman, Secretary

 

 


--------------------------------------------------------------------------------